Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  SHIRLEY ST. FORT-NWABUKU,
  on behalf of herself and all others
  similarly situated,

         Plaintiffs,
                                                                       CLASS ACTION
  v.                                                                   JURY DEMAND

  VITAL PHARMACEUTICALS, INC., d/b/a
  VPX Sports, a Florida corporation,

        Defendant.
  ______________________________________/

                                  CLASS ACTION COMPLAINT

         Plaintiff Shirley St. Fort-Nwabuku files this class action complaint on behalf of herself and

  all others similarly situated residents against Vital Pharmaceuticals, Inc., d/b/a VPX Sports, a

  Florida corporation (“VPX” or “Defendant”), and as grounds state:

                                         INTRODUCTION

         1.      This is a class action on behalf of consumers of “BANG,” a purported sports and

  energy drink product manufactured and marketed by Defendant that does not contain the

  ingredients advertised or listed on its label that provide the effects that it advertises. Defendant

  has committed unfair and deceptive practices and has been unjustly enriched by marketing and

  selling BANG in a way that misleads consumers into believing that BANG contains ingredients

  that will provide the effects of these ingredients for those who purchased and consumed it.
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 2 of 14



                            JURISDICTION, VENUE, AND PARTIES

         2.      This Court has jurisdiction over this action pursuant to the Class Action Fairness

  Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d)(2). The matter in controversy, exclusive of interest

  and costs, exceeds the sum or value of $5,000,000.

         3.      Venue is proper in the Southern District of Florida under 28 U.S.C. § 1391(b)(2)

  because the Florida plaintiff resides within it, the Defendant is based within it, a substantial part

  of the events or omissions giving rise to the claim occurred within this district, and Defendant

  caused harm to class members residing in this district.

         4.      Defendant VPX is a Florida corporation and its principal place of business is in

  Weston, Florida, within this district.

         5.      All conditions precedent to this action have occurred, been performed, or have been

  waived.

                                    FACTUAL ALLEGATIONS

         6.      On its website and product labels, VPX represents that BANG consists of the

  highest quality “potent brain & body-rocking fuel: Creatine, Caffeine, CoQ10 & BCAAs

  (Branched Chain Amino Acids).” The labels on the cans purport to list Creatine, CoQ10, and

  Branched Chain Amino Acids as contained therein.

         7.      Defendant further represents that the Creatine is “SUPER” and the CoQ10

  “ULTRA.” There are insufficient or nugatory amounts of these ingredients in BANG, and BANG

  is incapable of delivering the promised benefits of these ingredients in the amounts contained

  therein.

         8.      VPX markets and sells BANG through a variety of flavors that each make and

  repeat in identical fashion the same above claims.




                                                   2
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 3 of 14



         9.      Contrary to these clear and identical product representations, BANG does not

  contain “SUPER” Creatine or “ULTRA” Coenzyme Q10, or the amounts contained therein are

  minimal. Nor does it contain the spectrum of Branched Chain Amino Acids in any “potent” amount

  sufficient to deliver any benefits to consumers.

         10.     Defendant’s misrepresentations cause confusion among consumers. Consumers

  believe they are purchasing a sports and energy drink that will have desired ingredients yet do not

  contain the ingredients as marketed and labeled by Defendant.

         11.     Defendant knows that consumers are willing to pay more for sports and energy

  products that contain “SUPER” Creatine, “ULTRA” CoQ10, and Branched Chain Amino Acids,

  as opposed to those that do not, in part because the listed ingredients are valuable and desired for

  these consumers, the quality is higher, and consumers believe they are paying costs associated

  with higher quality “potent,” “SUPER,” and “ULTRA” ingredients.

         12.     As a result of Defendant’s false, deceptive, and misleading packaging, labeling and

  representations, consumers such as Plaintiff are deceived when they purchase BANG in violation

  of state laws governing unfair and deceptive trade practices. Defendant has also been unjustly

  enriched as a result of its conduct.

         13.     As a result of these unfair and deceptive practices, Defendant has collected millions

  of dollars from the sale of BANG that it would not have otherwise earned. Plaintiff and class

  members paid money for a product that is not what it claims to be or what they bargained for.

  They paid a premium for BANG when they could have instead bought other, less expensive, sports

  and energy drinks, and consumers have lost the opportunity to purchase and consume other sports

  and energy drinks that do in fact contain these desired ingredients.




                                                     3
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 4 of 14



                                                Plaintiff

         14.     At all relevant times, Plaintiff Shirley St. Fort-Nwabuoku resided in, and continues

  to reside in Broward County, Florida. During the relevant time period, Plaintiff purchased VPX’s

  BANG in reliance of the representations contained on its labels and for the ingredients claimed to

  be therein. Specifically, Plaintiff purchased approximately one can of BANG every few weeks at

  retailers within Florida including 7-11 stores.   Plaintiff has since learned that BANG does not

  contain the marketed and labeled ingredients, or that the amounts are de minimus. Plaintiff took

  into account VPX’s misrepresentations in making her purchases and would not have purchased

  BANG had she known that VPX’s representations were false.                   Based on Defendant’s

  misrepresentations and deceptive conduct, Plaintiff purchased a sports and energy drink that had

  less value than what she paid, and he has accordingly suffered legally cognizable damages

  proximately caused by Defendant’s misconduct.

         15.     Plaintiff purchased BANG in reliance of Defendant’s representations regarding its

  “potent” ingredients as set forth above and was willing to pay a premium for BANG because of

  these representations, and would not have purchased, would not have paid as much for the

  products, or would have purchased alternative products in the absence of these representations.

                                      CLASS ALLEGATIONS

         16.     Plaintiff brings this action against Defendant pursuant to Rule 23 of the Federal

  Rules of Civil Procedure on behalf of herself and all other persons similarly situated. Plaintiff

  specifically seeks certification of a national class under Florida law, defined as follows:

        All consumers who purchased BANG at retail in the United States for offsite,
  personal, family, or household purposes and not for re-sale (“Class”).




                                                    4
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 5 of 14



         17.       Defendant subjected Plaintiff and the respective Class members to the same unfair,

  unlawful, and deceptive practices and harmed them in the same manner and was unjustly enriched

  in the same manner.

                                          A.      Numerosity

         18.       The proposed class is so numerous that joinder of all members would be

  impracticable. Defendant sells and distributes BANG throughout the State of Florida and across

  this nation, at numerous retail locations within the United States. Although the number of Class

  members is not presently known, it is likely to be comprised of many hundreds of thousands of

  consumers. The class is certainly so numerous that joinder of all members of the Class is

  impracticable.

                                         B.      Commonality

         19.       As outlined below, there are questions of law and fact that are common to all

  Plaintiff and class members’ claims. These common questions predominate over any questions

  that go particularly to any individual member of the Class. Common questions of fact and law

  exist because, inter alia, Plaintiff and all Class members purchased BANG, consistent with its

  marketing and labeling as containing premium or “SUPER” Creatine, “ULTRA” CoQ10, and

  Branched Chain Amino Acids, and paid a premium for same. Indeed, all of Defendant’s packaging

  and labeling for BANG is uniform throughout Florida and the United States.

         20.       The common questions include, but are not limited to:

                   a.     Whether Defendant falsely, deceptively and/or misleadingly
                          misrepresented BANG as containing desired and valuable ingredients that
                          it in fact did not contain, or contained in insufficient amounts to be
                          meaningful;
                   b.     Whether Defendant’s misrepresentations and/or omissions are likely to
                          deceive a reasonable consumer;




                                                   5
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 6 of 14



                 c.      Whether Plaintiff and members of the Class were damaged by Defendant’s
                         conduct;
                 d.      Whether Plaintiff and members of the Class are entitled to damages;
                 e.      Whether Defendant violated Florida’s Unfair and Deceptive Unfair Trade
                         Practices Act;
                 f.      Whether and to what extent VPX has been unjustly enriched by its conduct;
                 g.      Whether Plaintiff and Class members are entitled to compensatory
                         damages, including actual and statutory damages plus interest thereon
                         and/or monetary restitution;
                 h.      Whether Defendant must disgorge any sums it has made as a result of its
                         misconduct;
                 i.      Whether Defendant’s conduct rises to the level of willfulness so as to justify
                         punitive damages; and
                 j.      Whether an injunction is appropriate in order to prevent VPX from
                         continuing to engage in unfair, deceptive and unlawful activity.
                                           C.     Typicality

         21.     Plaintiff’s claims are typical of the claims of the members of the Class because she

  purchased and consumed BANG, which was deliberately misrepresented as having valuable

  ingredients that it did not in fact possess. Thus, Plaintiff and all Class members sustained the same

  injury arising out of VPX’s common course of conduct in violation of law as complained of herein.

  The injury of each Class member was caused directly by VPX’s uniform wrongful conduct in

  violation of law as alleged herein. Each Class member has sustained, and will continue to sustain,

  damages in the same manner as Plaintiff as a result of Defendant’s wrongful conduct.

                                D.      Adequacy of Representation

         22.     Plaintiff will fairly and adequately protect the interest of the members of the

  Classes. Plaintiff has retained competent and experienced class action attorneys to represent her

  interests and those of the Class. Plaintiff’s counsel have the necessary financial resources to

  adequately and vigorously litigate this class action. Plaintiff has no adverse or antagonistic



                                                   6
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 7 of 14



  interests to those of the Class. Plaintiff is willing and prepared to serve the Court and the Class

  members in a representative capacity, with all of the obligations and duties material thereto, and

  determined to diligently discharge those duties by vigorously seeking the maximum possible

  recovery for Class members.

         23.     To prosecute this case, Plaintiff has chosen the undersigned law firms, which are

  very experienced in class action litigation and have the financial and legal resources to meet the

  substantial costs and legal issues associated with this type of litigation.

                           E.     Requirements of Fed. R. Civ. P. 23(b)(3)

         24.     This action is appropriate as a class action pursuant to Rule 23(b)(3) of the Federal

  Rules of Civil Procedure.

         25.     Common Questions of Law and Fact Predominate: The questions of law or fact

  common to Plaintiff and each Class member’s claims predominate over any questions of law or

  fact affecting only individual members of the class.

                                           F.      Superiority

         26.     A class action is superior to individual actions in part because of the non-exhaustive

  factors listed below:

                 a.       Joinder of all class members would create extreme hardship and
                          inconvenience for the affected customers as they reside all across
                          the states;

                 b.       Individual claims by class members are impractical because the
                          costs to pursue individual claims exceed the value of what any one
                          class member has at stake. As a result, individual class members
                          have no interest in prosecuting and controlling separate actions;

                 c.       There are no known individual class members who are interested in
                          individually controlling the prosecution of separate actions;

                 d.       The interests of justice will be well served by resolving the common
                          disputes of potential class members in one forum;



                                                     7
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 8 of 14




                 e.      Individual suits would not be cost effective or economically
                         maintainable as individual actions; and

                 f.      The action is manageable as a class action.

         27.     Plaintiff is unaware of any difficulties that are likely to be encountered in the

  management of these class actions that would preclude their maintenance as class actions.

                       G.     Requirements of Fed. R. Civ. P. 23(b)(1) & (2)

         28.     Prosecuting separate actions by or against individual class members would create a

  risk of inconsistent or varying adjudications with respect to individual class members that would

  establish incompatible standards of conduct for the party opposing the class.

         29.     Defendant has acted or failed to act in a manner generally applicable to the class,

  thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

  to the Class as a whole.

         30.     VPX’s wrongful conduct and practices, if not enjoined, will subject Class members

  and other members of the public to substantial continuing harm and will cause irreparable injuries

  to Class members and members of the public who are damaged by VPX’s conduct.

                                              COUNT I

                                      UNJUST ENRICHMENT
                                        (Nationwide Class)

         Plaintiff re-alleges and incorporates paragraphs 1 through 30 above as if fully set forth

  herein, and further allege as follows:

         31.     The Defendant received from Plaintiff and Class Members benefits in the form of

  inflated profits related to Defendant’s misrepresentations of BANG as containing valuable and

  desired ingredients, when in fact BANG lacked those ingredients.




                                                  8
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 9 of 14



            32.    The Defendant acted to misled consumers into believing that BANG contained

  “SUPER” Creatine, Branched Chain Amino Acids, and “ULTRA” CoQ10, when in fact it did not,

  or lacked sufficient amounts to be meaningful or to deliver the represented effects of these

  ingredients.

            33.    The Defendant received financial benefits in the form of inflated sales and

  increased profits from its conduct. The source of these financial benefits is the purchase of BANG

  by Plaintiff and the Class while being deceived that BANG contained these valuable and desired

  ingredients. As a result, Plaintiff and the Class have conferred a benefit on the Defendant.

            34.    The Defendant had knowledge of this benefit and voluntarily accepted and retained

  the benefit conferred on them.

            35.    The Defendant will be unjustly enriched if allowed to retain the aforementioned

  benefits, and each class member is entitled to recover the amount by which the Defendant was

  unjustly enriched at his or her expense.

            WHEREFORE, Plaintiff, on behalf of herself and all similarly situated Class members,

  demands an award against the Defendant in the amounts by which VPX has been unjustly enriched

  at Plaintiff’s and the Class Members’ expense, and such other relief as this Court deems just and

  proper.

                                               COUNT II

                              VIOLATION OF THE FLORIDA
                      DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                                   (Nationwide Class)

            Plaintiff re-alleges and incorporates paragraphs 1 through 30 above as if fully set forth

  herein, and further alleges as follows:




                                                    9
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 10 of 14



         36.     FDUTPA, section 501.201, et seq., Florida Statutes, prohibits “unfair methods of

  competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

  conduct of any trade or commerce.” § 501.204, Fla. Stat.

         37.     Plaintiff and the Class are “consumers” as that term is defined in section

  501.203(7), Florida Statutes.

         38.     Plaintiff has standing to pursue this claim as she has suffered injury in fact and has

  lost money or property as a result of Defendant’s actions as set forth above.

         39.     Defendant VPX has engaged in, and continues to engage in, unconscionable acts or

  practices and used and continues to use unfair or deceptive acts in the conduct of its trade and/or

  commerce in the State of Florida. Because Defendant is based in Florida and indeed in this district,

  the application of Florida law to its unlawful conduct on behalf of a nationwide class is appropriate

  and lawful.

         40.     VPX’s business practices, as alleged herein, are “unfair” because they offend

  established public policy and are immoral, unethical, unscrupulous, and substantially injurious to

  their customers.   Additionally, VPX’s conduct is unfair because that conduct violated the

  legislatively declared policies in the FDUTPA. Defendant misled consumers into believing that

  its BANG product contained valuable and desired ingredients, when in fact it does not. VPX

  concealed this fact from consumers.

         41.     Furthermore, VPX’s business practices, as alleged herein, are “deceptive” because

  they are likely to deceive consumers, including Plaintiff and members of the Class.

         42.     The policies, acts, and practices alleged herein were intended to result and did result

  in the payment of inflated prices for the purchase of BANG by Plaintiff and the Class, which in

  turn were intended to generate unlawful or unfair compensation for Defendant.




                                                   10
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 11 of 14



         43.     Specifically, Defendant has misled consumers into believing BANG contained

  “potent” Creatine, Branched Chain Amino Acids, and CoQ10, when it in fact does not. VPX took

  advantage of Plaintiff’s trust and confidence in its BANG brand, and deceptively did not include

  the valuable and desired ingredients represented by VPX to be within its BANG product.

         44.     Defendant’s conduct of misrepresenting and mislabeling BANG to Plaintiff and

  consumers misled Plaintiff into believing that BANG contained these valuable and desired

  ingredients, and Plaintiff relied on these misrepresentations.         Defendant’s actions violate

  FDUTPA, and were conceived, devised, planned, implemented, approved, and executed within the

  State of Florida, which has an interest in prohibiting violations of FDUTPA.

         45.     In addition, the practice employed by Defendant, whereby Defendant sold,

  promoted and marketed that its BANG product contained ingredients that it in fact lacked

  constitutes a per se violation of FDUTPA under Section 501.203(3)(c), Fla. Stat. (2018), because

  it is in violation of the Florida Food Safety Act, § 500.04 (1) & (2), Fla. Stat. (2018), in that said

  products are misbranded.

         46.     Defendant’s false, unlawful, and misleading product descriptions render its

  products misbranded under Florida law. Specifically, Section 500.04, Fla. Stat. (2018), of the

  Florida Food Safety Act prohibits the manufacture, sale or delivery of “misbranded food.” Food

  is “misbranded” when “its labeling is false or misleading in any particular.” § 500.11(1)(a) & (b),

  Fla. Stat. (2018). A food is considered mislabeled unless the proper disclosures are made “on the

  outside container or wrapper” on the product. § 500.03(1)(t), Fla. Stat. (2018). Misbranded

  products cannot be legally sold and are legally worthless.

         47.     Plaintiff and the Class sustained damages as a direct and proximate result of

  Defendant’s unfair and unconscionable practices. Section 501.211(2), Fla. Stat., provides Plaintiff




                                                   11
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 12 of 14



  and the Class a private right of action against VPX, a Florida corporation, and entitles them to

  recover their actual damages plus attorneys’ fees and costs.

         48.     As a result of VPX’s unfair conduct and deception, Plaintiff and members of the

  Class have been damaged in that they spent money on a premium-priced BANG product that they

  would not have otherwise spent and did not receive the value for – a product that is indeed

  considered worthless due to VPX’s misbranding.

         49.     VPX’s wrongful business practices alleged herein constitute a continuing course of

  unfair competition because VPX marketed and sold BANG in a manner that offends public policy

  and/or in a fashion that is immoral, unethical, oppressive, unscrupulous, and/or substantially

  injurious to its customers. Plaintiff and the Class have been damaged by Defendant’s deceptive

  and unfair conduct in that they purchased a misbranded and worthless product or paid prices they

  otherwise would not have paid had Defendant not misrepresented the product.

         50.     Plaintiff and the Class have suffered and will continue to suffer irreparable harm if

  Defendant continues to engage in such deceptive, unfair, and unreasonable practices.

         WHEREFORE, Plaintiff, on behalf of herself and the Class, demand judgment against

  Defendant for compensatory damages, pre- and post-judgment interest, attorneys’ fees pursuant to

  FDUTPA, injunctive and declaratory relief, costs incurred in bringing this action, and any other

  relief as this Court deems just and proper.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of herself and all similarly situated individuals,

  demands judgment against Defendant as follows:




                                                  12
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 13 of 14



                  (1)    Declaring this action to be a proper class action maintainable pursuant to

         Rule 23(a) and Rule 23(b)(1) & (2) and Rule 23(b)(3) of the Federal Rules of Civil

         Procedure and declaring Plaintiff and her counsel to be representatives of the Class;

                  (2)    Enjoining Defendant from continuing the acts and practices described

         above;

                  (3)    Awarding damages sustained by Plaintiff and the Class as a result of the

         Defendant’s conduct, together with pre-judgment interest;

                  (4)    Finding that Defendant has been unjustly enriched and requiring it to refund

         all unjust benefits to Plaintiffs and the Class, together with pre-judgment interest;

                  (5)    Awarding Plaintiffs and the Class costs and disbursements and reasonable

         allowances for the fees of Plaintiff and the Class’s counsel and experts, and reimbursement

         of expenses;

                  (6)    Awarding Plaintiff and the Class damages, injunctive relief, declaratory

         relief, attorneys’ fees, and costs under FDUTPA;

                  (7)    Awarding the Class unjust enrichment damages, injunctive relief,

         declaratory relief, attorneys’ fees, and costs; and

                  (8)    Awarding such other and further relief the Court deems just and equitable.

                                       DEMAND FOR JURY TRIAL

         Plaintiff and the Class requests a jury trial for any and all Counts for which a trial by jury

  is permitted by law.




                                                   13
Case 0:18-cv-62823-RNS Document 1 Entered on FLSD Docket 11/19/2018 Page 14 of 14



  Dated: November 19, 2018

                                     Respectfully submitted,

                                     _s/__Lance A. Harke
                                     Lance A. Harke, Esq.
                                     lharke@harkelaw.com
                                     Florida Bar No. 863599
                                     Tammi A. Calarco, Esq.
                                     tcalarco@harkelaw.com
                                     Florida Bar No. 121788
                                     HARKE LAW LLP
                                     9699 NE Second Avenue
                                     Miami Shores, FL 33138
                                     Telephone: (305) 536-8220
                                     Facsimile: (305) 536-8229

                                     Ben Barnow, Esq.
                                     Motion for Pro Hac to be Filed
                                     Erich P. Schork, Esq.
                                     Motion for Pro Hac to be Filed
                                     BARNOW AND ASSOCIATES, P.C.
                                     One North LaSalle Street, Suite 4600
                                     Chicago, IL 60602
                                     Telephone: (312) 621-2000
                                     Facsimile: (312) 641-5504
                                     b.barnow@barnowlaw.com
                                     e.schork@barnowlaw.com

                                     Counsel for Plaintiff




                                       14
